               Case 2:16-cv-01010-JCC Document 83 Filed 06/10/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    CLIFFORD HEARNE, an individual,                     CASE NO. C16-1010-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    HUB BELLEVUE PROPERTIES, LLC, a
      Delaware limited liability company, et al.,
13
                             Defendants.
14

15
            The following minute order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff’s motion for reconsideration on the issue
18
     of the reasonableness and necessity of Plaintiff’s medical treatment (Dkt. No. 79). On May 15,
19
     2020, the Court denied Plaintiff’s motion for summary judgment on that issue. (Dkt. No. 77 at
20
     12–13 & n.5) However, the Court noted that the issue was inadequately briefed and that the
21
     Court would entertain a renewed motion that was properly briefed. (Id. at 12 n.5.) Plaintiff has
22
     now provided additional briefing in his motion for reconsideration. The Court construes
23
     Plaintiff’s motion as a renewed motion for summary judgment on the issue of the reasonableness
24
     and necessity of Plaintiff’s medical treatment. To ensure that the issue benefits from the
25
     adversarial process, the Court hereby ORDERS Defendants to file a response to Plaintiff’s
26


     MINUTE ORDER
     C16-1010-JCC
     PAGE - 1
              Case 2:16-cv-01010-JCC Document 83 Filed 06/10/20 Page 2 of 2




 1   motion within 14 days of the date of this order and ORDERS Plaintiffs to file a reply within 7

 2   days after Defendants file their response. The Court DIRECTS the Clerk to re-note Plaintiff’s

 3   motion (Dkt. No. 79) for the Court’s consideration on July 1, 2020.

 4          DATED this 10th day of June 2020.

 5                                                         William M. McCool
                                                           Clerk of Court
 6
                                                           s/Tomas Hernandez
 7
                                                           Deputy Clerk
 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1010-JCC
     PAGE - 2
